           CASE 0:20-cv-01567-PAM-BRT Doc. 41 Filed 12/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

 JOHN E. JAUNICH, individually and on
 behalf of all others similarly situated,
                                                  Case No. 20-1567 (PAM/BRT)
                   Plaintiff,
                                                  STIPULATION RE EXPANSION OF
          v.                                      TIME TO FILE ANSWER AND TO
                                                  SERVE STATE FARM’S INITIAL
 STATE FARM LIFE INSURANCE                        DISCLOSURE DOCUMENTS
 COMPANY,

                   Defendant.


         The parties hereby stipulate that Defendant State Farm Life Insurance Co. may have

until Wednesday, December 16, 2020 to answer Plaintiff’s Complaint in the above-entitled

case and until Wednesday, December 30, 2020 for Defendant State Farm to produce

documents described in its Rule 26(a)(1) disclosures.

         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




                                              1
CORE/2063187.0049/163778943.2
           CASE 0:20-cv-01567-PAM-BRT Doc. 41 Filed 12/16/20 Page 2 of 3




Dated: December 15, 2020        Respectfully submitted,

                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                 /s/Karen Hanson Riebel
                                 Karen Hanson Riebel (MN # 0219770)
                                 Maureen Kane Berg (MN #033344X)
                                 100 Washington Avenue South
                                 Suite 2200
                                 Minneapolis, MN 55418
                                 Telephone: (612) 339-6900
                                 Facsimile: (612) 339-0981
                                 khriebel@locklaw.com
                                 mkberg@locklaw.com

                                 Local Counsel for Plaintiff John E. Jaunich

                                 MILLER SCHIRGER LLC

                                 /s/ Joseph M. Feierabend
                                 John J. Schirger, MO # 60583 (pro hac vice)
                                 Matthew W. Lytle, MO #59145 (pro hac vice)
                                 Joseph M. Feierabend, MO #62563 (pro hac vice)
                                 4520 Main Street, Suite 1570
                                 Kansas City, MO 64111
                                 Telephone: (816) 561-6500
                                 Facsimile: (816) 561-6501
                                 jschirger@millerschirger.com
                                 mlytle@millerschirger.com
                                 jfeierabend@millerschirger.com

                                 STUEVE SIEGEL HANSON LLP
                                 Norman E. Siegel, MO # 37682 (pro hac vice)
                                 Ethan Lange, MO # 67857 (pro hac vice)
                                 Lindsay Todd Perkins, MO # 60004 (pro hac vice)
                                 460 Nichols Road, Suite 200
                                 Kansas City, Missouri 64112
                                 Telephone: 816-714-7100
                                 Facsimile: 816-714-7101
                                 siegel@stuevesiegel.com
                                 lange@stuevesiegel.com
                                 perkins@stuevesiegel.com



                                      2
CORE/2063187.0049/163778943.2
           CASE 0:20-cv-01567-PAM-BRT Doc. 41 Filed 12/16/20 Page 3 of 3




                                 MORGAN & MORGAN
                                 John Yanchunis FL # 324681 (pro hac vice)
                                 201 N Franklin Street, 7th Floor
                                 Tampa, Florida 33602
                                 Telephone: 813-275-5272
                                 Facsimile: 813-222-4736
                                 JYanchunis@ForThePeople.com

                                 Attorneys for Plaintiff John E. Jaunich

                                 _/s/ Todd A. Noteboom ________________________
                                 Todd A. Noteboom (#0240047)
                                 Attorney for Defendant
                                 STINSON LLP
                                 50 South Sixth Street, Suite 2600
                                 Minneapolis, MN 55402
                                 Telephone: 612.335.1894
                                 Facsimile: 612.335.1657
                                 E-mail: todd.noteboom@stinson.com

                                 Jeremy A. Root
                                 Admitted pro hac vice
                                 Attorney for Defendant
                                 STINSON LLP
                                 230 W. McCarty Street
                                 Jefferson City, MO 65101
                                 Telephone: 573.556.3609
                                 Facsimile: 573.556.3635
                                 Email: jeremy.root@stinson.com




                                      3
CORE/2063187.0049/163778943.2
